1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   PETER STAVRIANOUDAKIS, et al.,                 ) Case No.: 1:18-cv-01505-LJO-BAM
                                                    )
12                  Plaintiffs,                     ) ORDER RE STIPULATION REGARDING
                                                    ) SCHEDULING MATTERS
13          v.                                      )
                                                       (Doc. No. 18)
14                                                  )
     U.S. DEPARTMENT OF FISH &
                                                    )
     WILDLIFE, et al.,
15                                                  )
                                                    )
16                  Defendants.                     )
                                                    )
17                                                  )
                                                    )
18
19          Pursuant to the parties’ stipulation (Doc. No. 18) and in light of Defendants’ intent to file a

20   motion to dismiss the complaint on or before March 15, 2019, and for good cause appearing, the Initial

21   Scheduling Conference currently scheduled for March 21, 2019, is HEREBY CONTINUED to July 9,

22   2019 at 9:00 AM in Courtroom 8 before Judge Barbara A. McAuliffe. A JOINT Scheduling

23   Conference Report, carefully prepared and executed by all counsel, shall be electronically filed in full

24   compliance with the requirements set forth in the Order Setting Mandatory Scheduling Conference
25   (Doc. No. 4) one (1) full week prior to the Scheduling Conference, and a copy shall be emailed, in Word
26   format, to bamorders@caed.uscourts.gov. The parties may appear at the scheduling conference by
27
28

                                                        1
1
     telephone with each party using the following dial-in number and passcode: dial-in number 1-877-411-
2
     9748; passcode 3190866.
3
4    IT IS SO ORDERED.
5
        Dated:    March 4, 2019                            /s/ Barbara   A. McAuliffe          _
6                                                    UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
